DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a second terminal of the voltage absorption module is connected to a second terminal of the bus capacitor” renders the claim indefinite.  According to Figs. 4-7 and ordinally filed claim 1 of the disclosure of the instant application, “a second terminal of the bus capacitor” corresponds to connection point of voltage absorption module 603 to the high voltage terminal of the DC bus (thus, second terminal of 603 should be connected to high voltage terminal of the DC bus), but  “second terminal of the bus capacitor” corresponds to the low voltage terminal of the DC bus.  Therefore, the limitation is unclear.
Although Fig. 3 of the disclosure of the instant application indicates the second terminal of the voltage absorption module 603 is connected to the low voltage terminal of the DC bus, detail connection between components are not provided.  And, depends claims further limiting claim 2 are based on Figs. 4-7 of the disclosure of the instant application.  Thus, the examiner is interpreting the limitation in claim 2 in light of Figs. 4-7 of the disclosure of the instant application.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant et al. (US 2017/0288585 A1) in view of Kawai et al. (US 2018/0034388 A1).
Regarding claims 1 and 11-12, Pant discloses a power tool (e.g. Fig. 1), comprising: 
a motor (e.g. Fig. 4: 28) configured to drive a functional part to rotate; 
a rectifier circuit (e.g. Fig. 4: 108), wherein an input terminal of the rectifier circuit is connected to a power module (e.g. Fig. 4: 116) and an output terminal of the rectifier circuit is connected to a direct current bus (e.g. Fig. 4: 115); 
a driver circuit (e.g. Fig. 2: 104, 106), wherein an input terminal of the driver circuit is connected to the direct current bus and an output terminal of the driver circuit is connected to the motor; 
a bus capacitor (e.g. Fig. 4: 110) connected between a high voltage terminal and a low voltage terminal of the direct current bus; and 
a second protection circuit (e.g. Fig. 4: 150, 156 & [0078-0079]) connected in parallel to two terminals of the bus capacitor, wherein the second protection circuit is configured to start operation in response to a bus voltage of the direct current bus being greater than or equal to a second voltage threshold so as to absorb an overvoltage signal of the direct current bus (e.g. [0080-0088]).
Pant fails to disclose, but Kawai teaches a first protection circuit (e.g. Fig. 2: 41 & [0122]) connected to the input terminal of the rectifier circuit, wherein the first protection circuit is configured to absorb an overvoltage signal on an input side of the rectifier circuit in response to an input voltage of the rectifier circuit being greater than or equal to a first voltage threshold (inherent feature of varistor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pant with the teachings of Kawai, since it is known in the art to include a varistor in the circuit so as to protect the controller from overvoltage.
Regarding claim 2, Pant discloses the second protection circuit comprises a voltage comparison module (e.g. Fig. 7: 210), a switching module (e.g. Fig. 7: 200), and a voltage absorption module (e.g. Fig. 7: 152), a first input terminal of the voltage comparison module is connected to a first terminal of the bus capacitor (e.g. Figs. 1 & 7: + terminal of 210 is connected to +DC via sensing circuit 208), a second input terminal of the voltage comparison module is connected to a reference voltage (e.g. Fig. 7: Vclamp), an output terminal of the voltage comparison module is connected to a control terminal of the switching module (e.g. Fig. 7: 156, 200), a first electrode of the switching module is connected to a first terminal of the voltage absorption module (e.g. Fig. 7: connection between 152 and 200), a second electrode of the switching module is connected to a set voltage (e.g. Fig. 7: -DC), and a second terminal of the voltage absorption module is connected to a second terminal of the bus capacitor (e.g. Fig. 7: +DC).  
Regarding claim 5, Pant discloses the voltage absorption module is a capacitor (e.g. Fig. 7: 152), but fails to disclose it is a first varistor.  
However, it would have been an obvious matter of design choice to use any known in the art component to absorb excessive current from the circuit (e.g. resistor, varistor, capacitor, etc.), since applicant has not disclosed that using varistor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any suitable power absorption components (applicant’s suggestion of using varistor and/or capacitor as the power absorption module is an evident that the power absorption module could be replaced with any other known in the art component with similar features).
Regarding claim 6, Pant discloses the voltage absorption module is an electrolytic capacitor, an anode of the electrolytic capacitor is used as the second terminal of the voltage absorption module, and a cathode of the electrolytic capacitor is used as the first terminal of the voltage absorption module (e.g. Fig. 7: 152).  
Regarding claim 9, Kawai teaches the first protection circuit is a second varistor (e.g. Fig. 2: 41), the voltage absorption module is a first varistor (see rejection of claim 2 above), and a varistor voltage of the first varistor is less than a varistor voltage of the second varistor (inrush current from AC source would have been higher than the DC bus; thus, it would have been obvious to one skilled in the art to adjust the varistor value by taking inrush current in consideration).  
Regarding claim 10, Pant discloses the second protection circuit comprises a voltage comparison module (e.g. Fig. 7: 210), a switching module (e.g. Fig. 7: 200), and a voltage absorption module (e.g. Fig. 7: 152), the voltage comparison module is configured to collect the bus voltage of the direct current bus and detect whether the bus voltage exceeds the second voltage threshold, the switching module is configured to switch to an on state when the bus voltage exceeds the second voltage threshold, and the voltage absorption module is connected to the switching module to start absorbing the overvoltage signal on the direct current bus when the switching module is in the on state (e.g. [0080-0088]).  
Regarding claim 13, Kawai teaches a control circuit (e.g. Fig. 2: 38, 52) connected to the direct current bus and the control circuit is configured to turn off the driver circuit in response to the bus voltage of the direct current bus being greater than or equal to a third voltage threshold (e.g. [0108]).  
Regarding claim 14, Pant discloses a bus capacitor connected between a high voltage terminal and a low voltage terminal of the direct current bus, wherein the control circuit is connected to the bus capacitor (e.g. Fig. 4: 110, 102).  
Claim(s) 7-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant et al. (US 2017/0288585 A1) in view of Kawai et al. (US 2018/0034388 A1) as applied to claim 1 above, and further in view of Chen (US 2007/0040516 A1).
Regarding claims 7-8, 15 and 17, Pant discloses aspect of the claimed invention (see rejection of claim 1).  It fails to disclose, but Chen teaches a current limiter module, wherein the current limiter module is connected in series between a power module and a corresponding input terminal of the rectifier circuit, wherein the current limiter module is a negative temperature coefficient thermistor (e.g. Fig. 25: RF1 & claim 4).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pant with the teachings of Chen to include a current limiting module in the circuit so as to prevent damaging of the circuit from in rush current.
Regarding claim 16, Kawai teaches the first protection circuit is a varistor (e.g. Fig. 2: 41).  
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846